Exhibit 10.4

DATED 21 FEBRUARY, 2007

 

  (1) MOSCOW CABLECOM CORP.

     (as “Company”)

 

  (2) ZAO COMCOR-TV

     (as “Borrower”)

 

  (3) OTHERS (as referred to herein)

 

  (4) RME FINANCE LTD (formerly known as

     COLUMBUS NOVA DF LIMITED)

     (as “Original Lender”)

 

  (5) RME FINANCE LTD (formerly known as

     COLUMBUS NOVA DF LIMITED)

     (as “Agent” and “Security Agent”)

 

--------------------------------------------------------------------------------

AMENDMENT AGREEMENT No. 5

TO $28,500,000 FACILITY AGREEMENT

DATED 26 AUGUST 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

This Amendment Agreement is made and entered into as of February 21, 2007 (this
“Agreement”), by and among:

 

  (1) MOSCOW CABLECOM CORP., a Delaware corporation (the “Company”),

 

  (2) ZAO COMCOR-TV, a closed joint stock company organized under the laws of
the Russian Federation and a wholly-owned subsidiary of the Company (the
“Borrower”),

 

  (3) THE SUBSIDIARIES of the Company identified on the signature pages hereto
(collectively, the “Subsidiary Guarantors”),

 

  (4) RME FINANCE LTD, formerly known as Columbus Nova DF Limited, a company
incorporated under the laws of Cyprus (the “Original Lender”),

 

  (5) RME FINANCE LTD, formerly known as Columbus Nova DF Limited, as Agent and
Security Agent of the Finance Parties (in such capacity the “Agent”),

(collectively, the “Parties”).

WHEREAS:

(A) The Company, the Borrower, the Obligors, the Original Lender, the Agent and
the Security Agent entered into a $28,500,000 Facility Agreement on the 26th day
of August 2004 (as amended and supplemented from time to time, the “Loan
Agreement”).

(B) The Original Lender, Agent and Security Agent, changed its legal name from
“COLUMBUS NOVA DF LIMITED” to “RME FINANCE LTD” such change of name having been
certified by the certificate of change of name No. HE149098/HE46, dated
February 1, 2006, by the Registrar of Companies, Republic of Cyprus.

(C) The Company, the Borrower and RME FINANCE LTD have proposed to enter into a
Bridge Facility Agreement, of even date herewith (as amended, modified or
supplemented from time to time in accordance with the terms thereof the “Bridge
Loan Agreement”), providing for, among other things the incurrence of
indebtedness by the Borrower and the guaranty of such indebtedness by the
Company pursuant to the terms thereof and the other Transaction Documents, as
that term is defined therein (collectively, as amended, modified or supplemented
from time to time in accordance with the terms thereof, together with the Bridge
Loan Agreement, the “Bridge Loan Documents”).

(D) The Company, Renova Media Enterprises Ltd., a Bahamian corporation, and
Galaxy Merger Sub Corporation, a Delaware corporation (“Sub”), have entered into
that certain Agreement and Plan of Merger, dated as of the date hereof (as
amended, modified or supplemented from time to time in accordance with the terms
thereof, the “Merger Agreement”), providing for the merger of Sub, in accordance
with and subject to the terms thereof, with and into the Company, with the
Company being the surviving corporation (the “Merger”).

(E) The Company has advised the Agent that certain Events of Default have
occurred and exist under the Loan Agreement resulting from (collectively, the
“Existing Defaults”) the matters identified on Schedule 1 attached hereto.

(F) Pursuant to the Loan Agreement, the Borrower and the Company are prohibited
from incurring indebtedness under the Bridge Loan Agreement and the Company is
prohibited from entering into the Merger Agreement and from consummating the
Merger (the “Proposed Transactions”). The Obligors have requested that the
Original Lender and Agent consent to the Pending Transactions and waive the
Existing Defaults. Subject to and on the terms set forth herein, the Original
Lender and Agent have agreed to provide such consents and waivers.

(G) The Parties have further agreed to amend the Loan Agreement on the terms set
out below.

 

1



--------------------------------------------------------------------------------

NOW IT IS HEREBY AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION.

 

  1.1. Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Loan Agreement.

 

  1.2. “Effective Date”. This Agreement shall become effective on the date on
which the Agent has notified the Company that it has received in form and
substance satisfactory to the Agent appropriate corporate authorizations of the
Obligors party hereto authorizing the entry into and the performance of this
Agreement.

 

  1.3. References to Clauses and Schedules herein are to Clauses and Schedules
in the Loan Agreement. References to Sections herein are to sections in this
Agreement.

 

  1.4. The Original Lender’s, the Agent’s and the Security Agent’s previous
legal name “COLUMBUS NOVA DF LIMITED” shall be deleted in all instances it
appears in the Loan Agreement, and the Original Lender’s, the Agent’s and the
Security Agent’s new legal name “RME FINANCE LTD” shall be inserted in place
thereof. The Parties acknowledge and agree that the references to “RME
MANAGEMENT LTD.” and “RME MNAGEMENT LTD.” in Amendment No. 3 to the Loan
Agreement dated as of May 5, 2006 and in Amendment No. 4 to the Loan Agreement
dated as of September 21, 2006 were in error, and all such references are, and
shall be deemed to be, to “RME FINANCE LTD, formerly known as COLUMBUS NOVA DF
LIMITED”.

 

2. LIMITED CONSENT AND WAIVER

 

  2.1. The Original Lender and the Agent hereby consent to the Proposed
Transactions. The Agent and the Original Lender further agree that a
cancellation or suspension of the obligation of RME FINANCE LTD, as lender under
the Bridge Loan Agreement, to provide a Loan on a Funding Date, as that term is
defined in the Bridge Loan Agreement, in accordance with its terms (other than
as a result of an Event of Default under the Bridge Loan Agreement) shall not,
by itself, give rise to an Event of Default under the Loan Agreement.

 

  2.2. The Original Lender and the Agent hereby waive the Existing Defaults.

 

  2.3. The Obligors party hereto consent to the dissolution of Ney Technology,
Inc. and New Jersey Precious Metals, Inc., and waive any rights to notice of, or
rights to consent to, such entities’ dissolution or retirement from the Loan
Agreement.

 

3. AMENDMENTS TO THE LOAN AGREEMENT.

 

  3.1. The Parties hereby agree that the provisions of the Loan Agreement are
hereby amended or supplanted, as applicable, with effect on and from the
Effective Date in the following manner:

 

  3.1.1. The following new defined terms are inserted into Section 1.1 of the
Loan Agreement in alphabetical order:

 

     “2007 Bridge Debt” means any and all loans, advances, obligations and
liabilities of the Company and the Borrower now existing or hereafter arising,
primary or secondary, arising under or relating to the 2007 Bridge Loan
Agreement, the Notes (as that term is defined therein), the Guaranty (as that
term is defined therein), and any other Transaction Document (as that term is
defined therein), in each case as amended from time to time including (i) all
principal of and interest (including any interest which accrues after the
commencement of any case, proceeding or other actions relating to the
bankruptcy, insolvency or reorganization of the Borrower or the Company) on any
loans or other extensions of credit under the 2007 Bridge Loan Agreement, or any
Notes issued thereunder and all costs of collection, fees and expenses
associated therewith, (ii) all other amounts payable by the Borrower or the
Company under any such Transaction Document.

 

2



--------------------------------------------------------------------------------

     “2007 Bridge Loan Agreement” means the Bridge Facility Agreement dated as
of February 21, 2007, by and among the Borrower, the Company and RME FINANCE
LTD, a corporation formed under the laws of Cyprus, as the same may be amended,
modified or supplemented from time to time in accordance with the terms thereof.

 

     “Amendment No. 5” means the Amendment Agreement No. 5 to $28,500,000
Facility Agreement, dated as of February 21, 2007, by and among the Company, the
Borrower, the other Obligors, the Original Lender, the Agent and the Security
Agent.

 

     “Merger Agreement” means the Agreement and Plan of Merger, dated as of
February 21, 2007, by and among RENOVA MEDIA ENTERPRISES LTD., the Company and
GALAXY MERGER SUB CORPORATION, a Delaware corporation, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
thereof.

 

     “Qualified Take-Out Lender” means the Person making a “Superior Proposal”
(as that term is defined in the Merger Agreement), an Affiliate of such Person
or an investment bank or commercial or finance lender (regularly engaged in the
business of lending money, and is not a direct competitor of the Original Lender
or its Affiliates), who extends a loan to the Borrower to prepay the 2007 Bridge
Debt in connection with such Superior Proposal (“Third Party Lender”), which
Superior Proposal has been memorialized in a definitive written agreement to
consummate the transactions contemplated thereby, duly executed and delivered by
the Company and such Person, and on the basis of which the Company has caused
the Merger Agreement to be terminated pursuant to Section 9.3(e) thereof.

 

  3.1.2. The word “and” is deleted from the end of Clause 17.7(d), and the
period at the end of Clause 17.7(e) is replaced with “; and”.

 

  3.1.3. New Clauses 17.7(f) and 17.7(g) are inserted into the Loan Agreement
immediately following Clause 17.7(e), that read as follows:

 

     “(f) indebtedness of the Borrower owing to RME FINANCE LTD or its permitted
successors and assigns that, at all times, satisfies each and all of the
following requirements:

(i) the aggregate original principal amount of such indebtedness does not exceed
$45,000,000;

(ii) such indebtedness is not secured by any form of Security over any assets of
the Borrower, any Guarantor, or any other member of the Group;

(iii) such indebtedness is not guarantied by, and no credit support is provided
by, any Person other than the Company;

(iv) all of such indebtedness is incurred pursuant to, and is on substantially
the terms and conditions set forth in, the 2007 Bridge Loan Agreement and
evidenced by one or more unsecured subordinated promissory notes in the form
attached to the 2007 Bridge Loan Agreement as Exhibit A thereto (collectively
the “2007 Bridge Notes”); and

(v) such indebtedness, and any rights and powers of the holder with respect
thereto, are, at all times, subject to a valid and binding subordination
agreement in substantially the form attached as Exhibit A to the Amendment
No. 5.

 

       (g) indebtedness of the Borrower owing to the Qualified Take-Out Lender
that satisfies each and all of the following requirements:

(i) prior to or simultaneously with the incurrence of such indebtedness, the
2007 Bridge Debt is indefeasibly repaid in full, in cash;

 

3



--------------------------------------------------------------------------------

(ii) all of the proceeds of such indebtedness are first used exclusively to
repay the 2007 Bridge Debt;

(iii) the aggregate principal amount of such indebtedness does not exceed the
outstanding amount of the 2007 Bridge Debt plus an amount equal to any remaining
unfunded principal under the 2007 Bridge Loan Agreement (which sum, in any
event, shall not exceed $45,000,000 in the aggregate);

(iv) such indebtedness is not secured by any form of Security over any assets of
the Borrower, any Guarantor, or any other member of the Group;

(v) such indebtedness is not guarantied by, and no credit support is provided
by, any Person other than the Company or the Person or an Affiliate of such
Person making a Superior Proposal, if applicable;

(vi) all of such indebtedness is incurred pursuant to, and is on terms and
conditions that, both individually and in the aggregate, are the same or better
(from the prospective of the Borrower and the Company) than those set forth in
the 2007 Bridge Loan Agreement and the 2007 Bridge Notes; and

(vii) such indebtedness, and any rights and powers of the holder with respect
thereto, are at all times subject to a valid and binding subordination agreement
in substantially the form attached as Exhibit A to Amendment No. 5.”

4. CONTINUING OBLIGATIONS.

The Obligors acknowledge and agree that the Loan Agreement and the guaranties,
security agreements, pledge agreements, documents, instruments and other
agreements entered into in connection therewith, each as amended from time to
time, shall be and continue in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. Neither
the execution, delivery, and performance of this Agreement and nor any Bridge
Loan Document shall operate, or be construed to operate, as a waiver of, or,
other than as expressly set forth herein, as an amendment of, any right, power,
or remedy of the Original Lender or Agent under the Loan Agreement or any of the
documents, deeds, instruments or agreements entered into in connection
therewith. The consents and waivers provided herein: (a) in no way shall be
deemed an agreement by the Agent or the Original Lender to waive any covenant,
liability or obligation of any Obligor or any third party or to waive any right,
power, or remedy of the Agent or the Original Lender; (b) shall not limit or
impair the Agent or the Original Lender’s right to demand strict performance of
each Obligor’s liabilities and obligations to the Agent and the Original Lender
under the Loan Agreement at all times following consummation of the Proposed
Transactions; (c) in no way shall obligate the Agent or the Original Lender to
make any future waivers, consents or modifications to the Loan Agreement, and
(d) is not a continuing waiver with respect to any failure to perform any
obligation. Nothing in this Agreement shall constitute a satisfaction of any
Obligor’s obligations under the Loan Agreement.

5. REPRESENTATIONS AND WARRANTIES.

Each Obligor hereby represents and warrants to the Original Lender and the Agent
that: (a) each of the representations and warranties set forth in the Loan
Agreement are true and correct as of the date hereof, (b) that, other than the
Existing Defaults, no default or Event of Default or failure of condition has
occurred or exists, or would exist with notice or lapse of time or both under
the Loan Agreement.

6. COSTS.

The Company shall, within three Business Days of demand, reimburse the Original
Lender for the amount of all costs and expenses (including reasonable legal
fees) incurred by the Original Lender, the Agent and the Security Agent in
connection herewith.

 

4



--------------------------------------------------------------------------------

7. NO THIRD PARTY RIGHTS.

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act of 1999, or under any other applicable law, to
enforce any term of or enjoy any right under, any term of this Agreement.

8. COUNTERPARTS.

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument.

9. GOVERNING LAW.

This Agreement shall be governed by English law. The provisions of Clause 34 of
the Loan Agreement shall be incorporated herein, mutatis mutandis. Each of the
Parties shall do all such things as may reasonably be with in its power and
execute and deliver all such deeds and documents as may be necessary to give
effect to this Agreement.

[The Remainder of Page Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS whereof the parties have executed and delivered this Agreement as a
deed the day and year first written above.

 

MOSCOW CABLECOM CORP., as

Company and Original Guarantor

By:  

/s/ Andrew Intrater

Name:   Andrew Intrater Title:   Chairman ZAO COMCOR-TV, as Borrower By:  

/s/ Mikhail Silin

Name:   Mikhail Silin Title:   General Director AGI TECHNOLOGY, INC., as
Original Guarantor By:  

/s/ Andrew M. O’Shea

Name:   Andrew M. O’Shea Title:   President

ANDERSEN LAND CORP., as Original

Guarantor

By:  

/s/ Andrew M. O’Shea

Name:   Andrew M. O’Shea Title:   President

ABC MOSCOW BROADBAND

COMMUNICATION LIMITED, as Original

Guarantor

By:  

/s/ Andrew M. O’Shea

Name:   Andrew M. O’Shea Title:   Treasurer

Signature Page to Amendment Agreement No. 5



--------------------------------------------------------------------------------

RME FINANCE LTD, as Original Lender By:  

/s/ Vladimir Kuznetsov

Name:   Vladimir Kuznetsov Title:   Attorney in Fact

RME FINANCE LTD, as Agent and Security

Agent

By:  

/s/ Vladimir Kuznetsov

Name:   Vladimir Kuznetsov Title:   Attorney in Fact

Signature Page to Amendment Agreement No. 5



--------------------------------------------------------------------------------

EXHIBIT A

TO AMENDMENT NO. 5

FORM OF SUBORDINATION AGREEMENT

This Subordination Agreement (this “Subordination Agreement”) is made as of
February     , 2007 by and between RME FINANCE LTD, formerly known as AMATOLA
ENTERPRISES LIMITED, a company incorporated under the laws of Cyprus, as and in
its capacity as Agent and Security Agent pursuant to that certain Facility
Agreement, defined below (in such capacity, the “Agent”) and
                    , as lender pursuant to that certain Bridge Agreement as
defined below (“Subordinated Creditor”).

A. Pursuant to the Facility Agreement dated as of August 26, 2004 (as amended,
modified, supplemented, restated or extended from time to time, the “Facility
Agreement”), by and among MOSCOW CABLECOM CORP., a Delaware corporation (the
“Company”), ZAO COMCOR-TV, a closed joint stock company organized under the laws
of the Russian Federation and a wholly-owned subsidiary of the Company (the
“Borrower”), and certain subsidiary guarantors of the Company from time to time
party thereto (together with the Company, the “Guarantors” and together with the
Company and the Borrower, the “Obligors”), and RME FINANCE LTD, as Agent for
itself and the other lenders from time to time party thereto (the “Senior
Lenders” or collectively with the Agent, the “Senior Creditors”), the Senior
Creditors have made loans or have extended other credit accommodations to the
Borrower that have been unconditionally guarantied by the Guarantors. The
obligations of the Obligors under the Facility Agreement and the documents and
instruments entered into in connection therewith are or may be from time to time
secured by assets and properties of the Obligors.

B. The Borrower and the Company propose to enter into that certain Bridge
Facility Agreement, dated as of [                         , 2007] (as amended
from time to time, the “Bridge Agreement”) with Subordinated Creditor providing
for the extension of unsecured loans by Subordinated Creditor to the Borrower in
an amount up to $45,000,000 on and subject to the terms and conditions set forth
therein, which loans will be guarantied by the Company pursuant to a Continuing
Unconditional Guaranty, of even date with the Bridge Agreement, in favor of
Subordinated Creditor (as amended from time to time, the “Guaranty”). Loans made
pursuant to the Bridge Agreement will be further evidenced by one or more
unsecured subordinated promissory notes (each a “Note” and collectively, the
“Notes”).

C. It is a condition to the Agent’s consent to, among other things, the
incurrence of indebtedness under the Bridge Agreement that Subordinated Creditor
enter into this Subordination Agreement to confirm that, among other things, any
and all amounts owing to Subordinated Creditor (or any subsequent holder of any
Note) under or pursuant to the Bridge Agreement or any Note be subordinated in
right of payment to the prior payment in full of any and all Senior Debt of the
Company and the Borrower (as defined below).

D. Subordinated Creditor is willing to subordinate: (i) all of the Borrower’s
and all of the Company’s respective indebtedness, obligations and liabilities to
Subordinated Creditor now existing or hereafter arising, primary or secondary,
arising under or relating to the Bridge Agreement, the Notes, the Guaranty or
any other “Transaction Document” (as that term is defined in the Bridge
Agreement in effect on the date hereof) and any and all documents, instruments
and agreements entered into in connection therewith, in each case as amended
from time to time including all principal of and interest (including any
interest which accrues after the commencement of any case, proceeding or other
actions relating to the bankruptcy, insolvency or reorganization of the Borrower
or the Company) on any loans or other extensions of credit under or in
connection with the Bridge Agreement, and any all costs of collection, fees and
expenses associated therewith (the “Subordinated Debt”) to all of the Borrower’s
and all of the Company’s respective indebtedness, obligations, and liabilities
to the Senior Creditors now existing or hereafter arising, primary or secondary,
arising under or relating to the Facility Agreement, the other “Finance
Documents” (as that term is defined in the Facility Agreement) and any and all
documents, instruments and agreements entered into in connection therewith, in
each case as amended from time to time including all principal of and interest
(including any interest which accrues after the commencement of any case,
proceeding or other actions relating to the bankruptcy, insolvency or
reorganization of the Borrower or the Company) on any loans or other extensions
of credit under or in connection with the Facility Agreement, and any all costs
of collection, fees and expenses associated therewith (the “Senior Debt”), and
(ii) all of Subordinated Creditor’s liens and security interests, if any, in any
Obligor’s property, to all of Agent’s or any other Senior Creditor’s liens and
security interests in such property. Capitalized terms not otherwise defined
herein, shall have the meanings given in the Facility Agreement.



--------------------------------------------------------------------------------

Now, therefore, the parties agree as follows:

1. Subordination of Security. Subordinated Creditor hereby subordinates to the
Senior Creditors any Security that Subordinate Creditor may have on any property
of any Obligor. Notwithstanding the respective dates of attachment or perfection
of the Security of Subordinated Creditor, if any, and the Security of the Senior
Creditors, the Security held by or in favor of any Senior Creditor, shall at all
times be prior to the Security of Subordinated Creditor. Nothing herein shall,
or be deemed to, impair or prejudice the terms and restrictions under Clauses
17.3 or 17.7 of the Facility Agreement.

2. Subordination to Senior Debt.

(a) Notwithstanding anything to the contrary contained in the Bridge Agreement
or the other Transaction Documents, Subordinated Creditor covenants and agrees,
that the Bridge Agreement, the Notes, the Guaranty and the other Transaction
Documents shall be and are issued subject to the provisions of this
Subordination Agreement; and each person holding any Note, whether upon original
issuance or upon transfer, assignment or exchange thereof accepts and agrees
that all payments on or in respect of the Subordinated Debt shall, to the extent
and in the manner set forth in this Subordination Agreement, be subordinated and
junior in right of payment, to the prior and indefeasible payment in full in
cash of all amounts payable on or under any and all Senior Debt (including
principal, interest, fees, commissions, expenses and indemnities in respect
thereof and any interest accruing subsequent to the commencement or filing of
any petition in any bankruptcy or insolvency proceeding at the rate provided for
in the documents governing such Senior Debt, whether or not such interest is an
allowed claim enforceable against the debtor in a bankruptcy or insolvency
proceeding).

(b) The Subordinated Creditor will not demand or receive from, or on behalf of,
any Obligor (and no Obligor will pay to Subordinated Creditor), directly or
indirectly, all or any part of the Subordinated Debt, by way of payment,
prepayment, setoff, lawsuit or otherwise, nor will the Subordinated Creditor
exercise any right or remedy with respect to the any Obligor or any of their
assets or properties, nor will the Subordinated Creditor commence, or cause to
commence, prosecute or participate in any administrative, legal or equitable
action against any Obligor, for so long as any portion of the Senior Debt
remains outstanding. Notwithstanding the foregoing, Subordinated Creditor shall
be entitled to receive each regularly scheduled quarterly payment of interest
under the Bridge Agreement, as in effect on the date hereof, provided that no
Event of Default or event or circumstance which, with the giving of notice, the
lapse of time, or both, would constitute an Event of Default, exists immediately
before or after giving effect to such payment.

(c) To the extent any payment of Senior Debt (whether by or on behalf of the
Company or any other Obligor, as proceeds of Security or enforcement of any
right of setoff or otherwise) is declared to be fraudulent or preferential, set
aside or required to be paid to a trustee, receiver, liquidator or other similar
party under any bankruptcy, insolvency, receivership, liquidation, fraudulent
conveyance or similar law, then if such payment is recovered by, or paid over
to, such trustee, receiver, liquidator or other similar party, the Senior Debt
or part thereof originally intended to be satisfied shall be deemed to be
reinstated and outstanding as if such payment had not occurred. To the extent
the obligation to repay any Senior Debt is declared to be fraudulent, invalid or
otherwise set aside under any bankruptcy, insolvency, receivership, liquidation,
fraudulent conveyance or similar law, then the obligations so declared
fraudulent, invalid or otherwise set aside (and all other amounts which would
come due with respect thereto had such obligations not been so affected) shall
be deemed to be reinstated and outstanding as Senior Debt for all purposes
hereof as if such declaration, invalidity or setting aside had not occurred.

3. Turnover. The Subordinated Creditor shall immediately deliver to the Agent in
the form received (except for endorsement or assignment by the Subordinated
Creditor where required by the Agent) for application to the Senior Debt, any
payment, distribution, Security or proceeds received by the Subordinated
Creditor in respect of the Subordinated Debt, other than in strict accordance
with this Subordination Agreement. Without limiting the foregoing, in the event
that, notwithstanding the foregoing, any payment shall be received by
Subordinated Creditor when such payment is prohibited by this Subordination
Agreement, such payment shall be held in trust for the sole benefit of, and
shall be paid over or delivered to, the Agent for the benefit of the Senior
Lenders.

 

A-2



--------------------------------------------------------------------------------

4. Payment Over of Proceeds Upon Dissolution, Etc.

(a) Upon any payment or distribution of assets or securities of any Obligor, of
any kind or character, whether in cash, property or securities, upon any
dissolution or winding-up or total or partial liquidation or reorganization of
any Obligor, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership, liquidation or other proceeding, all amounts due or to become due
upon all Senior Debt (including interest accruing subsequent to the commencement
or filing of any petition in any bankruptcy or insolvency proceeding at the rate
provided for in the documents governing such Senior Debt, whether or not such
interest is an allowed claim enforceable against the debtor in a bankruptcy case
under Title 11 of the United States Code) shall first be indefeasibly paid in
full, in cash, before Subordinated Creditor shall be entitled to receive any
payment on account of the Subordinated Debt, or any payment to acquire the
Subordinate Debt or any Note for cash, property or securities or any
distribution with respect to the Subordinated Debt or any Note of any cash,
property or securities. Before any payment may be in respect of the Subordinated
Debt, upon any such dissolution, winding-up, liquidation or reorganization, any
payment or distribution of assets or securities of any Obligor of any kind or
character, whether in cash, property or securities, to which Subordinated
Creditor the holder of any Note would be entitled, except for the provisions of
this Subordination Agreement, shall be made by such Obligor or by any receiver,
liquidator, administrator, trustee in bankruptcy, liquidating trustee, agent or
other Person making such payment or distribution, or by Subordinated Creditor or
the holder of a Note if received by it, directly to the holders of Senior Debt
(pro rata to such holders on the basis of the respective amounts of Senior Debt
held by such holders) or their respective representatives, including the Agent,
as their respective interests may appear, to the extent necessary to pay all
such Senior Debt indefeasibly in full, in cash, after giving effect to any
concurrent payment, distribution or provision therefor to or for the holders of
such Senior Debt.

(b) In the event that, notwithstanding the foregoing provision prohibiting such
payment or distribution, any payment or distribution of assets or securities of
an Obligor of any kind or character, whether in cash, property or securities,
shall be received by the Subordinated Creditor or any holder of any Note at a
time when such payment or distribution is prohibited by Section 4(a) of this
Subordination Agreement and before all obligations in respect of Senior Debt are
indefeasibly paid in full, in cash, such payment or distribution shall be
received and held in trust for the sole benefit of, and shall be paid over or
delivered to, the holders of Senior Debt (pro rata to such holders on the basis
of the respective amount of Senior Debt held by such holders) or their
respective representatives, including the Agent, as their respective interests
may appear, for application to the payment of Senior Debt remaining unpaid until
all such Senior Debt has been indefeasibly paid in full in cash or cash
equivalents, after giving effect to any concurrent payment, distribution or
provision therefor to or for the holders of such Senior Debt.

5. Subrogation. Upon the indefeasible payment in full of all Senior Debt in
cash, the Subordinated Creditor shall be subrogated to the rights of the holders
of Senior Debt to receive payments or distributions of cash, property or
securities of the Borrower and the Company made on such Senior Debt until the
principal of, premium, if any, and interest on the Subordinated Debt shall be
paid in full; and, for the purposes of such subrogation, no payments or
distributions to the holders of the Senior Debt of any cash, property or
securities to which the Subordinated Creditor would be entitled except for the
provisions of this Subordination Agreement and no payment over pursuant to the
provisions of this Subordination Agreement to the holders of Senior Debt by the
Subordinated Creditor shall, as between the Borrower or the Company, their
respective creditors, other than the Senior Creditors, and the Subordinated
Creditor, be deemed to be a payment by the Borrower or the Company to or on
account of the Senior Debt; and no payments or distributions of cash, property
or securities to or for the benefit of the Subordinated Creditor pursuant to the
subrogation provisions hereof which would otherwise have been paid to the Senior
Creditors shall be deemed to be a payment by the Borrower or the Company to or
for the account of the holder of the Subordinated Creditor. It is understood
that the provisions of this Subordination Agreement are and are intended solely
for the purpose of defining the relative rights of the Subordinated Creditor, on
the one hand, and the Senior Creditors, on the other hand.

6. Obligations of Company Unconditional. Nothing contained in this Subordination
Agreement is intended to or shall impair, as among the Borrower, the Company and
the Subordinated Creditor, the

 

A-3



--------------------------------------------------------------------------------

obligations of the Borrower or the Company, which are absolute and
unconditional, to pay to the Subordinated Creditor the principal of and interest
on the Subordinated Debt as and when the same shall become due and payable in
accordance with its terms, or is intended to or shall affect the relative rights
of the Subordinated Creditor and creditors of the Borrower or the Company other
than the Senior Creditors.

7. Subordination Rights Not Impaired by Acts or Omissions of the Company or
Holders of Senior Debt. No right of any present or future Senior Creditors to
enforce subordination as provided herein will at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any Obligor
or by any act or failure to act by any Senior Creditor, or by any noncompliance
by the Borrower or the Company with the terms of the Subordinated Debt,
regardless of any knowledge thereof which any such Senior Creditor may have or
otherwise be charged with. The provisions of this Subordination Agreement are
intended to be for the benefit of, and shall be enforceable directly by, the
Senior Creditors.

8. Reliance of Holders of Senior Debt. Subordinated Creditor acknowledges and
agrees that these subordination provisions are, and are intended to be, an
inducement to and a consideration of each Senior Creditor, whether such Senior
Debt was created or acquired before or after the creation of the indebtedness
evidenced by the Bridge Agreement or the Notes, and each such holder of Senior
Debt shall be deemed conclusively to have relied on such subordination
provisions in acquiring and holding, or in continuing to hold, such Senior Debt.

9. No Waiver of Subordination Provisions. Without in any way limiting the
generality of Section 7, the Senior Creditors may, at any time and from time to
time, without the consent of or notice to the Subordinated Creditor, without
incurring responsibility to the Subordinated Creditor and without impairing or
releasing the subordination provided in this Subordination Agreement or the
obligations hereunder of the Subordinated Creditor to the Senior Creditors, take
such actions with respect to the Senior Debt as they, or any one of them, may
deem appropriate, including, without limitation: (a) change the manner, place or
terms of payment or extend the time of payment of, or renew, amend or alter, the
Senior Debt (including increasing the principal amount, increasing applicable
interest rates) or any instrument evidencing the same or any agreement under
which Senior Debt is outstanding or secured; (b) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing Senior
Debt; (c) release any Person liable in any manner for the payment or collection
of Senior Debt, (d) exercise or refrain from exercising any rights against the
Borrower, Company or any other Person, (e) terminating advances to the Borrower,
(f) compromising the Senior Debt. No such action or inaction shall impair or
otherwise affect the Senior Creditors’ rights hereunder.

10. Legend; Amendments. Subordinated Creditor shall immediately affix a legend
to the instruments evidencing the Subordinated Debt stating that the instruments
are subject to the terms of this Subordination Agreement. No amendment of the
documents evidencing or relating to the Subordinated Debt shall directly or
indirectly modify the provisions of this Subordination Agreement in any manner
which might terminate. By way of example, such instruments shall not be amended
to (i) increase the rate of interest with respect to the Subordinated Debt, or
(ii) accelerate the payment of the principal or interest or any other portion of
the Subordinated Debt. The Subordinated Creditor represents, warrants and
covenants to the Agent that it does not, and will not, at any time hold Security
for payment of the Subordinated Debt.

11. Amendment, Supplement and Waiver. This Subordination Agreement may only be
amended, modified or supplemented by a written instrument executed by the Agent
and the Subordinated Creditor. Any amendment or waiver effected in accordance
with this Section 11 shall be binding upon the Subordinated Creditor and the
Obligors.

12. Successors and Assigns. This Subordination Agreement shall be binding upon
and inure to the benefit of the successors and assigns of the parties hereto.

13. Governing Law. This Subordination Agreement shall be construed and enforced
in accordance with, and governed by, the internal laws of the State of New York,
excluding that body of law applicable to conflicts of laws.

[The Remainder of Page Left Blank]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Subordination Agreement to be
executed as of the date first set forth above.

 

AGENT: RME FINANCE LTD, AS AGENT By:  

 

Name:  

 

Title:  

 

SUBORDINATED CREDITOR:

 

By:  

 

Name:  

 

Title:  

 

Acknowledged and Agreed:

 

THE BORROWER:

 

ZAO COMCOR-TV By:  

 

Name:  

 

Title:  

 

THE COMPANY: MOSCOW CABLECOM CORP. By:  

 

Name:  

 

Title:  

 

 

A-5